Citation Nr: 0738907	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a ventral hernia, for the period from November 13, 2002 
to November 3, 2005.

2.  Entitlement to a rating in excess of 40 percent for a 
recurrent ventral hernia, for the period since November 4, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating decision in which the RO granted 
service connection and assigned an initial 20 percent rating 
for a ventral hernia, effective November 13, 2002.  In April 
2003, the veteran filed a notice of disagreement (NOD) with 
the initial rating assigned for a ventral hernia. A statement 
of the case (SOC) was issued in August 2003, and the veteran 
filed a substantive appeal in September 2003.

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.

In March 2005, the Board remanded the claim for higher rating 
to the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) for further action, to include obtaining 
all relevant VA treatment records.  After accomplishing the 
requested action, the RO/AMC granted a higher rating of 40 
percent, effective November 4, 2005 (as reflected in a 
December 2005 supplemental SOC (SSOC) and rating decision).

Because this appeal arose from the veteran's disagreement 
with the initial rating assigned following the grant of 
service connection, the Board has characterized the claim 
involving the 20 percent rating in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for higher ratings for already 
service-connected disabilities).  Moreover, although the RO 
granted a higher, 40 percent rating from November 4, 2005, 
inasmuch as higher ratings for the disability are available 
before and after that date, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
Board has characterized the appeal as encompassing the two 
matters set forth on the title page.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The Board also notes that, during the course of the appeal, 
the RO granted a temporary total rating, under the provisions 
of 38 C.F.R. § 4.30, for the veteran's ventral hernia (for 
convalescence from a December 2002 hernia repair surgery), 
from December 27, 2002 to February 28, 2003, and reinstated 
the 20 percent schedular rating from March 1, 2003.  Thus, 
the Board's consideration of the claim for a higher initial 
rating for the service-connected ventral hernia excludes the 
time period for which the temporary total rating was in 
effect.

The Board notes that, more than 90 days after the veteran was 
notified that his appeal had been returned to the Board, the 
veteran submitted additional medical evidence to the Board in 
December 2006, January 2007, February 2007, and April 2007.  
This evidence consists of copies of VA outpatient treatment 
(VAOPT) records and private hospital records, some of which 
relate to the veteran's complaints of abdominal pain; the RO 
did not waive RO jurisdiction.   As, for reasons discussed 
below, this evidence is not pertinent to the evaluation of 
the veteran's disability at either stage, further action on 
this evidence-to include a remand for initial RO 
consideration of the evidence-is unnecessary.    See 38 
C.F.R. § 20.1304(c) (2007).  

The Board also notes that because a valid VA Form 21-22 in 
favor of The American Legion is reflected in the claims file 
and has not been revoked, and that organization has continued 
to advance argument on the appellant's behalf, the Board 
continues to recognize The American Legion as the veteran's 
representation.  


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the period from November 13, 2002 until November 3, 
2005, the medical evidence of record shows a small, post-
operative ventral hernia with weakening of the abdominal wall 
and the veteran's use of an abdominal binder; the medical 
evidence does not show a large, post-operative ventral hernia 
not well supported by a belt under ordinary circumstances.  

3.  Since November 4, 2005, the veteran's recurrent ventral 
hernia has been manifested as a 7 centimeter (cm) x 7 cm 
protuberant ventral hernia in the epigastric  area that 
reduces spontaneously after intra-abdominal pressure is 
relieved.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for a ventral hernia, for the period from November 
13, 2002 to November 3, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.20, 4.114, Diagnostic Code (DC) 
7339 (2007).

2.  The criteria for a rating in excess of 40 percent for a 
recurrent ventral hernia, for the period since November 4, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.20, 4.114, DC 7339 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2005 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
initial higher rating for a ventral hernia, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  The August 
2003 SOC and the December 2005 SSOC set forth the criteria 
for higher ratings for the disability.  After issuance of 
each notice described above, and opportunity for the 
appellant to respond, the December 2005 SSOC reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the RO has not provided to the appellant 
general information pertaining to the assignment of 
disability ratings and effective dates, and the type of 
evidence that impacts those determinations.  However, the 
Board finds that the appellant is not prejudiced by the lack 
of such notice.  Because the Board's decision herein denies 
the claims for higher ratings, no disability rating or 
effective date is being, or is to be, assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, outpatient treatment 
records from the Jesse Brown VA Medical Center (VAMC) and 
from the VA Lakeside Clinic in Chicago, Illinois, as well as 
reports of VA examination.  Also of record and considered in 
connection with these claims is the transcript of the 
veteran's August 2004 RO hearing, as well as various written 
statements provided by the veteran (to include one written 
with the assistance of a veteran's advocate), and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Higher Ratings for Ventral Hernia

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

Historically, by rating action of March 2003, the RO granted 
service connection and assigned a 20 percent initial rating 
for a ventral hernia, effective November 13, 2002.  The 
initial rating was assigned under the provisions of 38 C.F.R. 
§ 4.114, DC 7339, which is for rating a post-operative 
ventral hernia.  By rating action of December 2005, the RO 
increased the rating for a recurrent ventral hernia to 40 
percent, effective November 4, 2005.  

Under Diagnostic Code 7339, a 20 percent rating is warranted 
for a small, post-operative ventral hernia that is not well 
supported by a belt under ordinary conditions, or a healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt.  A 40 
percent rating is assigned for a large, post-operative 
ventral hernia that is not well supported by a belt under 
ordinary circumstances.  A 100 percent rating is assigned for 
a massive, post-operative ventral hernia that is persistent, 
with severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.

A.  For the Period From November 11, 2002 to November 4, 2005

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for the veteran's ventral hernia, for the period from 
November 13, 2002 to November 3, 2005, is not warranted.

Applying the demonstrated symptoms of the veteran's ventral 
hernia to the rating criteria, the Board notes that a rating 
in excess of 20 percent would require a showing of a large, 
post-operative ventral hernia that is not well supported by a 
belt under ordinary circumstances.  See 38 C.F.R. § 4.114, DC 
7339 (2007).  The medical evidence of record for this time 
period does not demonstrate that the criteria for this higher 
rating are met.

VA outpatient treatment records show that, in November 2002, 
the veteran complained of a bulge in his mid-abdomen, 
especially when he tried to lift objects, and of discomfort, 
when the bulge appeared.  He complained of pain with each 
occurrence of his belly pouching out in midline over the 
umbilicus.  He was given an abdominal binder to wear, and 
scheduled for surgery the following month to repair a ventral 
hernia.

December 2002 VA treatment records reflect the veteran's 
complaints of increased abdominal pain, nausea and vomiting, 
and hematemesis.  It was noted that the veteran had sharp 
epigastric abdominal pain since the previous year with nausea 
and vomiting.  The veteran denied radiation of pain and fever 
and chills.  Bowel movements had been normal.  During pre-op, 
it was noted that the veteran could walk up three to four 
flights of stairs.  Surgical repair was with mesh onlay patch 
due to the small size of the hernia.  During his post-
operative recovery period in January 2003, the veteran was 
instructed to avoid heavy lifting for six weeks.

The report of a February 2003 VA examination reflects that 
the veteran was then taking Tylenol for pain.  He complained 
of continued abdominal pain over the peri incisional area and 
there was a diffuse soreness in the area on essentially a 
constant basis.  The veteran said that it was worse with 
heavy lifting or trying to bend over, when he tensed his 
abdominal muscles.  It was noted that the veteran was wearing 
an abdominal binder and had not been doing any heavy lifting.  
On examination, the examiner noted that there were no 
peritoneal signs,  rebound or guarding, or Murphy's signs.  
The veteran had no palpable liver or spleen tip.  The 
examining physician diagnosed a ventral hernia post-surgery 
for a congenital umbilical hernia.  The examiner commented 
that, in repairing the veteran's umbilical hernia in-service, 
an incision had been made through the veteran's peritoneum as 
well as rectus tissue that may have provided an area of 
weakening within his abdominal musculature and rectus muscles 
that was predisposed to a ventral hernia.

June 2003 VA treatment records reflect that the veteran was 
seen for pain and bulging at the hernia site upon prolonged 
standing or lying down.  He noted moderate relief with the 
abdominal binder.  He was encouraged to wear the abdominal 
binder and refrain from heavy lifting.

In his September 2003 substantive appeal, the veteran stated 
that, despite surgery in December 2002, he was still enduring 
bulging and discomfort and that VA wanted to schedule him for 
further surgery.

During the August 2004 Board hearing, the veteran testified 
that the ventral hernia was located just above his belly 
button, that the muscle was weakened and very tender, and 
that the hernia normally bulged (Transcript at p. 3).  He 
complained of persistent pain, especially when he was 
standing (Transcript at p. 4).  He also said that he wore a 
support belt, but that it did not work and that he often 
tightened his belt (Transcript at p. 5).  The veteran also 
testified that a second surgery was contemplated (Transcript 
at p. 5).  

A May 2005 VA medical record reflects that the ventral hernia 
repaired in 2002 had reoccurred.  It was noted that the 
veteran probably could not lift heavy objects more than 50 
pounds or stand for a long period of time, not longer than 
two to four hours.

June 2005 VA medical records reflect that the veteran's 
complaints of abdominal pain had grown worse over the 
previous two to three months; the abdomen was noted as soft 
and the area of the ventral hernia as well as immediately 
lateral to the hernia also were noted as tender.

The Board finds that, for the period in question, the medical 
evidence does not show a large, post-operative ventral hernia 
that is not well supported by a belt under ordinary 
circumstances.  Rather, the evidence shows a small, post-
operative ventral hernia surgically repaired with indications 
of a weakened abdominal muscle and the veteran's use of an 
abdominal binder.  Therefore, the criteria for rating in 
excess of 20 percent, under Diagnostic Code 7339, for this 
period, are not met.

Moreover, during the period in question, there is no other 
potentially applicable diagnostic code pursuant to which any 
higher rating for the veteran's service-connected ventral 
hernia might be assigned.  

Diagnostic Code 5319, for evaluation of injuries to Muscle 
Group XIX (the muscles of the abdominal wall) provides for 
assignment of ratings of 30 and 50 percent for injuries that 
are moderately severe and severe, respectively.  38 C.F.R. 
§ 4.73, Diagnostic Code 5319.  As the medical evidence shows 
no more than a slight injury to any abdominal muscle, DC 5319 
is not applicable.

Under DC 7338, a 30 percent rating is assignable for a small 
post-operative and recurrent, or unoperated and irremediable, 
inguinal hernia that is not well supported by truss or not 
readily reducible.  In this case, as the veteran has relayed 
that further surgery has been suggested by medical 
professionals, the hernia is not considered unoperable.  
Moreover, the veteran has worn an abdominal binder, and the 
evidence supports a finding that the binder was helpful.  
Thus, the Board finds no basis for a assignment of a higher 
rating by analogy to an inguinal hernia under DC 7338. 

Under DC 7346, a 30 percent rating is available for a 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  As the evidence does not show any sign of substernal 
or arm or shoulder pain, the Board finds that DC 7346 
provides no basis for assignment of a higher rating by 
analogy to a hiatal hernia.

B.  For the Period Since November 4, 2005

Considering the evidence since November 4, 2005 in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 40 percent for the veteran's recurrent ventral 
hernia is not warranted.

Applying the demonstrated symptoms of the veteran's ventral 
hernia to the rating criteria, the Board notes that a rating 
in excess of 40 percent would require a massive, post-
operative ventral hernia that is persistent, with severe 
disastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  See 38 C.F.R. § 4.114, DC 7339 
(2007).  Such is not shown here.  

The report of a November 2005 VA examination reflects that 
the veteran reported the recurrence of the protuberant 
ventral hernia two months before the examination.  An October 
2005 medical note cited by the examiner indicates the 
recurrence of a  hernia measured as  7 cm by 5 cm in the 
epigastric area.  The veteran was quoted as doubting a 
progressive enlargement of the hernia.  The examiner stated 
that the veteran wore an abdominal elastic support and 
avoided heavy lifting.  It also was noted that the veteran 
was scheduled for a surgical evaluation for possible repeat 
surgery.  Examination of the abdomen did not reveal the 
hernia when lying quietly supine.  Intra-abdominal pressure 
revealed the presence of a protuberant ventral hernia that 
measured approximately 7 cm by 7 cm in the epigastric area.  
The examiner noted It reduced spontaneously after the 
stressor was relieved.  The examiner's diagnosis was 
recurrent ventral hernia.

The Board finds that the medical evidence since November 4, 
2005 does not show a massive, post-operative ventral hernia 
that is persistent, with severe disastasis of recti muscles 
or extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable.  
The protuberant 7 cm x 7 cm hernia in the epigastric area 
reduces spontaneously after intra-abdominal pressure is 
relieved.  Further, there is no medical evidence in the 
record suggesting that the veteran's ventral hernia is 
inoperable.  Rather, the pertinent evidence more nearly 
reflects the large, post-operative ventral hernia that is not 
well supported by a belt under ordinary circumstances, which 
is consistent with the 40 percent rating assigned.  Because, 
for the period since November 4, 2005, the veteran's 
disability picture has more nearly approximated that required 
for the current rating, a higher rating, under Diagnostic 
Code 7339, is not warranted.    

Moreover, during the period in question, there is  no other 
potentially applicable diagnostic code pursuant to which any 
higher rating for the veteran's recurrent ventral hernia 
might be assigned.  

There is no evidence of a measurable injury to any weakened 
muscle in Muscle Group XIX, pursuant to DC 5319.  Under DC 
7338, a 60 percent rating for a large, post-operative, 
recurrent inguinal hernia that is not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.114, DC 7338.  However, 
there is no evidence that the veteran's ventral hernia is 
considered inoperable.  Therefore, the Board finds no basis 
for assignment of a higher rating by analogy to an inguinal 
hernia under DC 7338.  Under DC 7346 for rating a hiatal 
hernia, a 60 percent rating is available for a hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
However, the record contains no medical evidence in this time 
period that suggests the veteran is facing a severe 
impairment of health from his ventral hernia.  Therefore, the 
Board likewise finds no basis for assignment of a higher 
rating by analogy to a hiatal hernia under DC 7346.


C.  Other Considerations

The above determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that the record presents no basis, during either period under 
consideration, for assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the March 2003 rating decision and the August 2003 SOC).  
There simply is no showing that, at any time since the 
effective date of the grant of service connection, the 
veteran's ventral hernia has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned rating for each period), or necessitated frequent 
periods of hospitalization, nor is there evidence that the 
disability has otherwise presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, there is no basis for any 
further staged rating of the disability, pursuant to 
Fenderson, and the claims for an initial rating in excess of 
20 percent for a ventral hernia, for the period from November 
13, 2002 to November 3, 2005, and for a rating in excess of 
40 percent for that disability, for the period since November 
4, 2005, must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 20 percent for a ventral 
hernia, for the period from November 13, 2002 to November 3, 
2005, is denied.

A rating in excess of 40 percent for recurrent ventral 
hernia, for the period since November 4, 2005, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


